Case: 1:17-cV-00618-|V|RB-KLL Doc #: 11 Filed: 12/19/18 Page: l of 3 PAGEID #: 913

UNITED sTATES DrsTRICT coUR'r .
soUTHERN DISTRICT oF onto
wEsTERN DIvISIoN f

MAw//€

AMBER TRIPLETT,

Plaintiff, Case No. 1:17-cv-618

v. Judge Barrett
Nancy A. Berryhill,
Acting Commissioner Of
Social Security,

Magistrate Judge Litkovitz

\_¢\_V\_¢W\_i\_¢\_/V\_/V\_r'

Defendant.

MOTION TO EXTEND STAY OF PROCEEDINGS

On September 14, 2017, Plaintiff filed a complaint challenging a final agency decision of
the Cornrnissioner pursuant to 42 U.S.C. §§ 405(g) and l383(c). Doc. #2. On January 12, 2018,
Plaintiff filed an Unopposed Motion to Stay District Court Proceedings Pending Resolution of the
Sixth Circuit’s decision in Hz`cks, et. AI. v. Berryhifl, No. 17-5206 (6th Cir. 2017). Doc. #9. The
Court granted Plaintiff’s motion on January 16, 2018. Doc. #10.

On November 21, 2018, the Sixth Cireuit issued a decision in Hi'cks, holding that the
Comrnissioner’s redetermination process pursuant to Sections 205(u) and 1631(e)(7) of the Social
Security Act violated the Due Process Clause of the Fifth Amendrnent and the Administrative
Procedure Act. The court also held that the redetermination process did not violate the Social
Security Act.

The time for the Cornmissioner to seek rehearing in Hz'cks has not yet passed, and the
Court’s decision is therefore not yet final. The Cornrnissioner has requested an extension of time,

until February 6, 2019, to seek further action from the Sixth Circuit, see Fed. R. App. P. 35(c),

